Citation Nr: 1203049	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  99-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for a lumbosacral spine disorder as of February 27, 2001.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder, status post meniscal surgery, anterior cruciate ligament (ACL) reconstruction and residual patellofemoral dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977, and from July 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal in part from an April 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for a lumbosacral spine disability and assigned an initial 40 percent disability evaluation effective from November 30, 1998.

In June 2003 the Veteran testified at the RO in a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  When offered the opportunity to testify again before an actively serving VLJ, the Veteran submitted a form in November 2007, which he signed noting that he no longer wished to appear at a hearing.  38 C.F.R. § 20.707 (2011).

In December 2004, the Board disposed of additional issues on appeal and remanded the remaining issues to the RO for further development. The matter was then returned to the Board, which in a February 2008 decision disposed of the issue of entitlement to an increased rating for the lumbar spine disorder initially rated as 40 percent disabling prior to February 27, 2001 and remanded the staged issue of an increased rating for the spine disorder rated at 60 percent disabling as of that date.  The Board also remanded an issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The TDIU claim has been rendered moot by the RO's May 2008 rating decision which granted this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter is returned to the Board for further consideration.

This matter also comes before the Board from an appeal of an April 2006 rating decision by the VA RO in Huntington, West Virginia, that granted service connection for a left knee disorder and assigned an initial 10 percent rating.  The appeal was perfected subsequent to the Board's February 2008 remand and was not before the Board at that time.

As these ratings do not represent the highest possible benefits, the issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neuropsychiatric condition has been raised by the record-including by an August 2007 claim for secondary service connection for depression from the Veteran on a VA Form 21-4138, and by a January 2008 opinion from C.P., a treating clinician, finding that the Veteran "suffered physical conditions and as a consequence turns depressed, anxious, [and] irritable."  An analysis of whether to reopen the claim is warranted because the Veteran was initially denied entitlement to service connection for a neuropsychiatric condition in a February 1996 rating decision.  The claim to reopen based on new and material evidence has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to a disability rating in excess of 60 percent for a lumbosacral spine disorder as of February 27, 2001, and for entitlement to an initial disability rating in excess of 10 percent for a left knee disorder, status post meniscal surgery, ACL reconstruction and residual patellofemoral dysfunction.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent pertinent VA examinations took place in October 2009, approximately two years and two months ago, and no new medical evidence which addresses the level of impairment of his disabilities for rating purposes has been added to the record since that examination.  Second, the Veteran's representative accurately asserted in a February 2011 Informal Hearing Presentation that "[t]he October 2009 VA examinations were incomplete, because the examiner was unable to perform some tests, stating that 'due to severe apprehension upon examination, test was not able to perform [sic].'"  The incomplete testing includes a medial-lateral instability test of the Veteran's left knee.  Additionally, the October 2009 VA examiner noted discrepancies in the Veteran's test results; for example, the examiner noted that the Veteran's "severe pain complaint does not correlate with objective findings."  Consequently, the AOJ should schedule the Veteran for VA examinations of his lumbosacral spine and left knee to determine the current severity of his disabilities.

The examiner must also note any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  The provisions of 38 C.F.R. 
§ 4.40 indicate that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected lumbosacral spine and left knee disorders since October 2009, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected lumbosacral spine and left knee disorders since October 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected left knee disability.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted, to include X-rays.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, and note (1) whether the Veteran does or does not have recurrent subluxation or lateral instability of the left knee; (2) whether there is arthritis of the left knee shown by X-ray and if so, the extent therein; and (3) the active and passive range of motion of the left knee in degrees.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected left knee disability.

The examiner should also address whether the left knee disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy.  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  Specifically, the examiner must address the severity of painful motion from intermediate degrees to severe.  The examiner must note at what degree in the range of motion that pain is elicited, as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the left knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disabilities.

3.  After the completion of the above, the AOJ should schedule the Veteran for VA orthopedic and neurological examinations, by appropriate specialists, to determine the severity of the Veteran's spinal disorder(s), to include the nature, etiology and severity of all neurological manifestations of the service-connected spine disorder(s).  The claims file should be made available to each examiner for review of the pertinent evidence prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiners provide explicit responses to the following:

(a) The neurological examiner must first provide an opinion as to the nature and etiology of all neurological manifestations found, to include extremity involvement, genitourinary and any other neurological involvement and ascertain whether any or all neurological findings are related to the Veteran's service-connected spine disability.  The discussion should address the causes of the neurological manifestations, to include whether it is at least as likely as not that any manifestations shown are related to a service-connected spine disorder.  The opinion should contain comprehensive rationale based on sound medical principles and facts.

(b) The orthopedic examiner should address the severity of the Veteran's service-connected spine disorder by recording if possible, the range of motion in the Veteran's low back observed on clinical evaluation and should assess whether the low back exhibits any disability to include limitation of motion.  In addition, the examiner should determine whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should, if feasible, be expressed in terms of the degree of functional loss, if any, resulting from pain on undertaking motion, and the degree, if any, of weakened movement, excess fatigability, or incoordination.  The examiner should provide reasons and bases based on medical judgment and facts for the opinion.

(c) The examiner should address the severity of intervertebral disc syndrome, and determine whether the orthopedic findings are more consistent with findings that more closely resemble favorable or unfavorable ankylosis of the thoracolumbar or entire spine, or more closely resemble vertebral fracture without cord involvement but requiring a neck brace or vertebral fracture with cord involvement requiring long leg braces or causing the Veteran to be bedridden.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.

(d) The neurological examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  The examiner should describe the severity of such symptomatology, as well as the area and function affected.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.

4.  Following completion of the above, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, such as consideration of VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2011) when adjudicating the left knee claim, and the pertinent criteria for the lumbar spine issue throughout the pendency of this appeal.  To this end, the AOJ should consider the previous and amended criteria for spinal disorders including fracture under Diagnostic Codes 5285 (prior to September 26, 2003) and 5235 (2011); and intervertebral disc syndrome under Diagnostic Code 5293 (prior to September 23, 2002 and from September 23, 2002 to September 26, 2003) and current Diagnostic Code 5243 (2011), as well as 38 C.F.R. § 4.124a Diagnostic Code 8520 (2011) when addressing his neurological manifestations.  An appropriate period of time should be allowed for response.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



